Citation Nr: 0905540	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-33 123	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the right shoulder disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee osteoarthritis disability with pain 
and limitation of flexion.

3.  Entitlement to an initial separate evaluation in excess 
of 10 percent for the left knee limitation of extension 
disability, to include whether the effective date for the 
initial 10 percent grant should be dated prior to July 26, 
2007.

4.  Entitlement to an initial increased (compensable) 
evaluation for bilateral hearing loss disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the tinnitus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1983 to 
December 2003.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appellant appealed the initial 10 percent evaluations 
that were assigned to the right shoulder, left knee and 
tinnitus disabilities when service connection was granted.  
He also appealed the initial noncompensable evaluation 
assigned to the bilateral hearing loss disability when 
service connection was granted.  The appellant is, in effect, 
asking for higher ratings effective from the date service 
connection was granted (December 31, 2003).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the evidence to 
be considered includes that for the entire time period in 
question, from the original grant of service connection for 
each disability to the present.

After the appellant disagreed with the initial 10 percent 
left knee evaluation, the RO granted a separate evaluation of 
10 percent for the limitation of extension, effective from 
July 26, 2007; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issues on appeal 
are as set out on the title page.


FINDINGS OF FACT

1.  The appellant is right-handed.

2.  The level of disability produced by the appellant's right 
shoulder disability, including pain, equates to limitation of 
motion at above the shoulder level; there is no objective 
clinical evidence of the following: swelling or deformity, 
ankylosis of the scapulohumeral articulation, malunion, 
fibrous union, nonunion, or loss of head of the humerus, 
recurrent dislocation of the scapulohumeral joint, or 
guarding of movement at the shoulder level, or malunion, 
nonunion or dislocation of the clavicle or scapula.

3.  There is no evidence of ankylosis of the left knee and 
the appellant has not had left knee replacement surgery.

4.  There is no evidence of dislocated semi-lunar cartilage 
with frequent episodes of "locking", pain and effusion into 
the left knee joint.

5.  No lateral instability has been clinically demonstrated 
in the left knee.

6.  There is clinical evidence of left knee arthritis, with 
crepitation, complaints of pain and pain on use.

7.  Flexion in the service-connected left knee is not limited 
to 45 degrees.

8.  Extension in the service-connected left knee is not 
limited to 15 degrees.

9.  Left knee extension limited to ten degrees was clinically 
documented in June 2003, May 2004, January 2005, and July 
2007.

10.  There is no evidence of impairment of the tibia and 
fibula.

11.  The left knee surgical scarring is not tender or painful 
to palpation, nor is there any associated loss of function.

12.  The service-connected bilateral hearing loss disability 
is manifested by Level I hearing acuity at worst in the right 
ear and by Level I hearing acuity at worst in the left ear.

13.  The appellant is service-connected for bilateral 
tinnitus.

14.  The appellant has been assigned a 10 percent evaluation 
for the tinnitus disability; ten percent is the maximum 
rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 4.69, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2008); Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)

2.  The criteria for an initial evaluation in excess of 10 
percent for the left knee disability of osteoarthritis with 
pain and slight limitation of flexion have not been met at 
any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260 (2008); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

3.  The criteria for an initial separate evaluation in excess 
of 10 percent for the left knee disability of limitation of 
extension have not been met at any time.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2008); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

4.  The criteria for an initial separate evaluation of 10 
percent for the left knee loss of extension disability were 
met beginning on January 1, 2004.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5261 (2008); VAOPGCPREC 9-2004; 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

5.  The criteria for an initial increased (compensable) 
evaluation for the right and left (bilateral) hearing loss 
disability have not been met at any time.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 
6100 (2008); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

6.  Entitlement to an initial evaluation in excess of 10 
percent for the bilateral tinnitus disability is not 
warranted at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.25, 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The appellant's right shoulder, left knee, hearing loss and 
tinnitus claims arise from his disagreement with the initial 
evaluations assigned following the grants of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated; additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the increased initial rating 
claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service medical 
records.  Private and VA medical records were associated with 
the claims file and reviewed.  The appellant was afforded VA 
medical examinations.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Furthermore, in 
January 2008, the appellant submitted a written statement in 
which he declared that he had no additional evidence to 
submit.  Therefore, there is no duty to assist or notify that 
is unmet.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court has held that, upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While the RO has not 
advised the appellant of such information relating to 
effective dates and disability ratings in any correspondence, 
because the Board has considered the severity of the 
appellant's various disabilities from the date the appellant 
was separated from service (the date service connection was 
granted), such information is not applicable to these issues.  

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Thus, proceeding with this case 
in its current procedural posture would not therefore inure 
to the appellant's prejudice.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history 
is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless 
the conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

A.  Orthopedic disabilities

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

Right shoulder

The appellant contends that his right shoulder disability is 
more severely disabling than the current evaluation reflects.  
He maintains that his right shoulder disability warrants an 
initial evaluation in excess of the currently assigned 10 
percent rating.

Review of the appellant's service medical records reveals 
that he underwent a right shoulder MRI in June 2002.  The 
results showed that all tendons were intact and that the 
labrum was intact.  There were advanced degenerative changes 
of the acromioclavicular (AC) joint.  

Post-service, the appellant underwent VA medical examinations 
in May 2004.  The associated reports reflect that the 
appellant is right-handed.  The appellant complained of pain 
and problems with his daily activities.  On physical 
examination, the appellant had no neurological deficits.  He 
demonstrated zero to 180 degrees of forward flexion of the 
right shoulder.  He also exhibited 110 degrees of abduction.  
The ranges of motion were accomplished with pain.  The 
examiner rendered a diagnosis of impingement syndrome.  

The appellant underwent another VA medical examination in 
July 2007; he complained of right shoulder flare-ups with 
lifting to the front or to the side.  On physical 
examination, the appellant showed 180 degrees of forward 
flexion and abduction.  He also demonstrated 90 degrees of 
internal and external rotation.  The ranges of motion were 
accomplished without pain.  Repetitive motion did not induce 
any additional limitation of motion.  There was grinding in 
the AC joint.  There was no tenderness to palpation.  The 
appellant had 5/5 strength in his right shoulder.  

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  In the 
medical evidence of record, for example, the July 2007 VA 
examination report indicates that the appellant is right-
handed.  Thus, the rating for the right shoulder is to be 
made on the basis of the right upper extremity being the 
major extremity.

Normal range of motion for the shoulder is as follows:  
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

Under the applicable provisions, a 30 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the major upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head.  Ankylosis of the scapulohumeral articulation of the 
major upper extremity that is intermediate between favorable 
and unfavorable ankylosis warrants a 40 percent evaluation.  
A 50 percent evaluation of the major upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to the shoulder 
level.  A 30 percent evaluation for the major upper extremity 
requires that the motion be limited to midway between the 
side and shoulder level.  A 40 percent evaluation is 
warranted for the major upper extremity when motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Impairment of the humerus is assigned a 20 percent evaluation 
for malunion of the humerus of the major side with moderate 
deformity, and a 30 percent evaluation is assigned for the 
major side with marked deformity.  Recurrent dislocation of 
the humerus at the scapulohumeral joint is rated 20 percent 
with infrequent episodes and guarding of movement only at the 
shoulder level for either the major or minor side.  With 
frequent episodes and guarding of all arm movements, a 30 
percent evaluation is assigned for the major side.  Fibrous 
union of the humerus is rated 50 percent on the major side.  
Ratings up to 80 percent are also provided for flail shoulder 
and false flail joint.  Diagnostic Code 5202.

Finally, malunion of the clavicle or scapula, or nonunion 
without loose movement, warrants a 10 percent evaluation on 
either side.  A 20 percent evaluation on either side requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

As previously noted, traumatic arthritis, established by x-
ray findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  For the purpose of rating disability from 
arthritis, the shoulder is considered a major joint.  
38 C.F.R. § 4.45(f).

The appellant's right (major) shoulder disability has been 
assigned an initial evaluation of 10 percent based on 
degenerative changes with limitation of motion of a major 
joint under Diagnostic Code 5010.  The medical evidence of 
record includes diagnoses of shoulder impingement and 
degenerative joint disease.  There is no specific diagnostic 
code for shoulder impingement.  VA regulations provide that 
when an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The movement of the shoulder and arm joint 
is covered in the regulations by Diagnostic Codes 5200 to 
5203.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
if supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59 painful motion is an important factor of disability 
and actually painful joints are entitled to at least the 
minimum compensable rating for the affected joint.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the right shoulder (5200).  The 
appellant does not have limitation of shoulder motion at 
shoulder level, (5201) and he does not have recurrent 
dislocations of the humerus or malunion of the humerus 
(5202).  In addition, he does not demonstrate guarding of all 
arm movements or guarding of arm movements at the shoulder 
level.  He does not have dislocation or nonunion of the 
clavicle or the scapula nor does he have malunion of the 
clavicle or scapula (5203).

Nevertheless, there is medical documentation of right 
shoulder degenerative changes, as well as some mild 
limitation of motion of the right shoulder in that the 
appellant was limited in abduction to 110 degrees in May 
2004.  The appellant has also put forth credible complaints 
of pain on use of the shoulder.  There is clinical evidence 
of crepitation in the right shoulder.  These findings form 
the basis of the assignment of the initial 10 percent 
evaluation under Diagnostic Code 5010-5003.  

However, the July 2007 VA medical examination indicated that 
the appellant had full ranges of right shoulder motion in all 
planes (flexion, abduction, internal rotation and external 
rotation).  Diagnostic Code 5201 requires limitation of 
motion to 90 degrees (shoulder level) for a 20 percent 
rating; the appellant has demonstrated abduction limited to 
110 degrees at worst - this is above 90 degrees (shoulder 
level).  In addition, the July 2007 motion was accomplished 
without indications of pain.  Therefore an initial evaluation 
in excess of 10 percent is not warranted.

It is again noted that this 10 percent rating has been 
assigned based on the presence of arthritis, the limitation 
of functional ability, including as due to pain during flare-
ups and increased use.

Applying the Diagnostic Codes, there is no objective clinical 
evidence of ankylosis of the left shoulder at any time.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Diagnostic Code 5200 
is therefore not for application.  Loss of the head of the 
humerus (flail shoulder) has not been demonstrated, nor has 
nonunion of the humerus (false flail joint).  There is no 
clinical evidence of the existence of fibrous union.  Thus 
the criteria for a schedular rating of 20 percent under 
Diagnostic Code 5202 have not been met.

The appellant has complaints of pain, limitation of motion 
and pain on use, and recent medical reports, while 
demonstrating the presence of crepitus and degenerative 
changes, do not demonstrate sufficient evidence of limitation 
of motion of the right (major) shoulder to warrant an 
increased evaluation.  The appellant is able to raise his 
right arm to more than 90 degrees from the front and side; 
that is, he can forward flex the right arm to 180 degrees and 
he abduct the right arm to 110 degrees at worst, albeit with 
complaints of pain.  Therefore, the appellant's complaints of 
pain, weakness, and functional impairment, when taken 
together with the degenerative changes, crepitus and slight 
limitation of motion without any other clinical findings, do 
not more nearly approximate the findings needed for the 
assignment of a 20 percent evaluation under Diagnostic Code 
5201.

The Board finds, based on the evidence of record, that the 
objective findings related with the appellant's right 
shoulder disability do not warrant the next higher evaluation 
of 20 percent under Diagnostic Codes 5200, 5201, 5202 or 
5203.  Specifically, there is no evidence that the appellant 
suffers from ankylosis of the scapulohumeral articulation; 
therefore, Diagnostic Code 5200 is not for application.  
Furthermore, limitation of motion of the arm at the shoulder 
level is limited, at most, with pain, to 110 degrees of 
abduction; this is not severe enough to meet the standard of 
Diagnostic Code 5201.  The Board can find no clinical basis 
under the applicable Diagnostic Codes to grant an evaluation 
of 20 percent or higher based on bony impairment of the 
humerus, clavicle or scapula.

The Board further finds that the preponderance of the 
evidence is against the claim for an initial rating higher 
than the 10 percent currently assigned; the benefit-of-the 
doubt doctrine is inapplicable and the increased initial 
rating claim for the right shoulder disability must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left knee

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  Where 
a claimant has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Review of the appellant's service medical records reveals 
that he underwent left knee surgery in June 2003.  A June 
2003 treatment note from the Hendrick Health System states 
that the appellant's left knee range of motion was from 10 
degrees to 110 degrees.

The appellant underwent VA medical examinations in May 2004; 
he complained of left knee pain that caused problems with his 
daily activities.  Radiographic examination of the left knee 
revealed moderate degenerative changes.  On physical 
examination, there was no lateral instability, but he did 
have a mild left knee limp.  The appellant demonstrated a 
left knee range of motion from 10 degrees to 110 degrees; 
this motion was accomplished with pain.  No additional pain 
or limitation of motion was shown on repetitive motion.  
There were no neurological deficits.  The clinical assessment 
was left knee pain secondary to degenerative disease.

Review of the appellant's post-service outpatient medical 
treatment records reveals that he sought treatment for 
complaints of left knee pain in 2004 and 2005.  A January 
2005 TriCare note indicates that the appellant reported 
experiencing daily pain since his 2003 left knee surgery.  He 
denied experiencing catching and instability.  On physical 
examination, there was no effusion.  Well healed surgical 
scars were noted.  Crepitus was present.  Tenderness was 
present in the parapatellar region.  No varus or valgus 
instability was present.  The appellant exhibited left knee 
range of motion from 10 degrees to 100 degrees.  In February 
2005, he continued to complaint of chronic left knee pain.  
Varus and valgus testing was negative.  

The appellant underwent another VA medical examination in 
July 2007; he reported experiencing flare-ups of left knee 
pain with activities such as squatting and kneeling.  The 
appellant had a slight limp on the left.  On physical 
examination, there was no redness, heat or swelling in the 
left knee.  There was some medial joint line tenderness.  The 
collateral ligaments were stable to stress and the pivot 
shift sign was negative.  The Lachman test was negative, as 
was the anterior drawer sign.  The appellant exhibited a 
range of motion from 10 to 100 degrees; he was described as 
having a 10 degree contracture.  There was no additional loss 
of motion with repetition.  The examiner noted the presence 
of well healed surgical scars on the left knee.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any left knee ankylosis.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The appellant does not have any left 
knee subluxation and no chronic left knee instability was 
demonstrated in the clinical evidence of record.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  However, there is no 
objective clinical evidence of dislocated cartilage, with 
frequent episodes of "locking," or effusion into the knee 
joint.  

Therefore Diagnostic Codes 5256, 5257 and 5258 are not for 
application.  In addition, the appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

VA's General Counsel has issued a precedential opinion that 
provides for the possible assignment of separate disability 
ratings for limitation of flexion and limitation of extension 
involving the same knee joint under Diagnostic Codes 5260 and 
5261.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a claimant has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Thus, any such separate rating must be 
based on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the claimant must meet, at minimum, the 
criteria for a compensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).

A noncompensable (zero percent) rating is warranted if 
flexion is limited to 60 degrees or if extension is limited 
to 5 degrees.  A 10 percent evaluation for limitation of 
motion of the knee is assigned where flexion is limited to 45 
degrees or if extension is limited to 10 degrees.  A 20 
percent evaluation for limitation of motion of the knee is 
assigned where flexion is limited to 30 degrees or where 
extension is limited to 15 degrees.  A 30 percent evaluation 
for limitation of motion of the knee is assigned where 
flexion is limited to 15 degrees or extension is limited to 
20 degrees.  A 40 percent rating is warranted if extension is 
limited to 30 degrees and a 50 percent evaluation is assigned 
where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

In this case, the appellant has been diagnosed with 
osteoarthritis of the left knee and he has demonstrated a 
slightly restricted ability to flex the left knee, 
accompanied by pain.  He has not demonstrated limitation of 
his left knee flexion to the 45 degrees required for a 
compensable evaluation under Diagnostic Code 5260.  Thus, the 
appellant has been assigned a rating of 10 percent for his 
left knee pain and limitation of flexion under Diagnostic 
Code 5003-5010.  His left knee flexion, as reflected in the 
clinical evidence, was limited at worst to 100 degrees with 
pain.  

The clinical evidence of record reflects that the appellant 
has a reduced ability to extend his left knee; he has lost 10 
degrees of extension.  Therefore, the RO has assigned a 
separate 10 percent evaluation for that limitation of 
extension under Diagnostic Code 5261.  However, the clinical 
evidence of record does not demonstrate that the extension in 
the appellant's left knee has been limited to the 15 degrees 
required for the next higher evaluation of 20 percent.  Thus, 
an initial evaluation in excess of 10 percent is not 
warranted.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion and a 10 degree extension contracture, and 
which is expected during flare-ups or with increased use, and 
the degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, crepitation and 
chronic pain was reported in the left knee.  The objective 
medical evidence does show findings of limitation of 
extension and flexion, as well as complaints of pain and pain 
on use.  Taking into consideration the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, limitation of motion, 
crepitation and pain are findings that could limit the 
appellant's functional ability.  However, no muscle atrophy 
has been demonstrated in the left leg and there is no 
clinical evidence of any muscle spasm in the left leg.

Thus, the Board finds that an initial rating in excess of 10 
percent is not appropriate for either left knee disability.  
In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on his earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  The nature of the original disability has 
been reviewed, as well as the functional impairment that can 
be attributed to pain and weakness.  Nevertheless, the Board 
has found that an increased rating, based on the 
considerations of the Deluca case, is not appropriate for 
either left knee disability.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 204-7.

Furthermore, the evidence of record indicates the appellant 
has surgical scarring on the left knee that is related to the 
service-connected disability.  However, the medical evidence 
of record contains no clinical notation of this scarring as 
being painful or tender to palpation or that the scars are 
large or unsightly.  There is no clinical indication that 
there is any loss of any knee function associated with the 
surgical scarring.  Thus, the assignment of a separate 
evaluation for the scarring is not warranted.

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
left knee osteoarthritis with some limitation of flexion.  It 
is again noted that this 10 percent rating has been assigned 
based on the presence of arthritis, the limitation of 
functional ability, including as due to pain during flare-ups 
and increased use.  The preponderance of the evidence is also 
against an initial rating in excess of 10 percent for the 
separate limitation of extension disability under Diagnostic 
Code 5261.  Furthermore, no subluxation or chronic 
instability has been demonstrated and a separate rating on 
that basis would not be warranted in this case.

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate for the 
left knee disability at issue in this case.  While the RO has 
assigned a staged rating with the 10 percent separate 
evaluation for the limitation of extension disability 
effective in July 2007, the Board has not found any variation 
in the appellant's symptomatology or clinical findings that 
would warrant the assignment of any staged ratings in this 
case.  The clinical evidence of record demonstrates that the 
appellant had left knee extension limited to 10 degrees in 
June 2003, May 2004, January 2005, and July 2007.   Thus, the 
effective date for the assignment of the separate 10 percent 
rating for the limitation of extension to 10 degrees is 
January 1, 2004 (the day following the veteran's discharge 
from service), and not July 26, 2007.

B.  Bilateral hearing loss

Service connection for right and left (bilateral) 
sensorineural hearing loss was established by a rating 
decision, effective as of January 2004.  An initial 
evaluation of zero percent evaluation was assigned.  The 
appellant contends that his bilateral hearing loss disability 
at issue in this case has been more severely disabling than 
reflected by the noncompensable evaluation that has been in 
effect since service connection was granted.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz 
(cycles per second).  The Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from level I, for essentially normal 
acuity, to level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.

The evidence of record includes a copy of the report of 
audiometric testing conducted at a private facility in 
October 2003.  It is unknown whether the person conducting 
the testing was a state-licensed audiologist and no speech 
discrimination test results are of record.  It therefore 
appears that the testing did not comport with the 
requirements of 38 C.F.R. § 4.85.  However, for illustrative 
purposes, the air conduction results, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
10
65
50
38
Left
10
0
60
60
33

The appellant initially underwent VA audiometric testing in 
May 2004; pure tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average

Right
15
20
65
55
39

Left
15
30
65
55
41


The speech audiometry testing revealed speech recognition 
ability of 100 percent in the right ear and 94 percent in the 
left ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Using Tables VI and VII pursuant to 
38 C.F.R. § 4.85, such findings result in a noncompensable 
disability evaluation.

The appellant subsequently underwent further VA audiometric 
testing in July 2007; pure tone thresholds, in decibels, were 
as follows:

HERTZ:
1000
2000
3000
4000
Average

Right
10
15
65
55
36

Left
20
45
70
60
49


The speech audiometry testing revealed speech recognition 
ability of 100 percent in the right ear and 96 percent in the 
left ear.  

These findings again result in a corresponding designation of 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  Using Tables VI and VII pursuant to 
38 C.F.R. § 4.85, such findings result in a noncompensable 
disability evaluation.

It should also be noted that the appellant does not 
experience an exceptional pattern of hearing as set forth in 
38 C.F.R. § 4.86.  This is so because not all puretone 
thresholds are 55 decibels or more, and because the 
thresholds at 2000 Hertz or less than 70 decibels.  38 C.F.R. 
§ 4.86.

The Board has considered the appellant's contentions 
concerning his difficulty in hearing.  However, the objective 
clinical evidence of record simply does not support a 
compensable evaluation for his bilateral hearing loss 
disability.  The assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The schedular evaluations 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under the pertinent regulations, a zero 
percent rating is yielded by both the May 2004 and the July 
2007 VA audiometric examination results.  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board must accordingly find that the 
preponderance of the evidence is against the appellant's 
claim for an initial compensable evaluation for his bilateral 
hearing loss disability.  Since the preponderance of the 
evidence is against allowance of this issue, the benefit of 
the doubt doctrine is inapplicable.

C.  Tinnitus

The appellant contends that the initial rating assigned for 
his tinnitus disability is incorrect; he is seeking a higher 
evaluation.  The appellant's tinnitus is now rated 10 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Diagnostic Code 6260 provides a maximum 10 percent rating for 
tinnitus.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of the rating cases affected by 
the decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit held that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus whether the tinnitus is unilateral or bilateral.  

Thus, 10 percent is the maximum rating available for tinnitus 
whether it is unilateral or bilateral.  Therefore, the 
assignment of separate compensable evaluations for each ear 
is not permissible.  The appellant's service-connected 
tinnitus disability has been assigned the maximum schedular 
rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic 
Code 6260.  There is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, nor 
is there any basis to assign an initial schedular evaluation 
in excess of 10 percent.  Therefore, the appellant's claim 
for an initial evaluation in excess of 10 percent for his 
tinnitus disability is denied.


D. Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the currently assigned evaluations at issue may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected right shoulder disability or his left knee 
disabilities or his bilateral hearing loss disability or his 
tinnitus disability has presented such an unusual or 
exceptional disability picture at any time as to require an 
extraschedular consideration pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluations in this case 
are not inadequate.  As discussed above, there are higher 
ratings for the appellant's right shoulder, left knee and 
hearing loss disabilities, but the required manifestations 
have not been shown in this case; there are no higher 
schedular evaluations available for the bilateral tinnitus 
disability.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The appellant 
has not required any hospitalization for any one of these 
four disabilities since his separation from service and he 
has not sought frequent treatment for them.  The appellant 
has not offered any objective evidence of any symptoms due to 
the claimed disabilities that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of extraschedular ratings is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Finally, the Board has considered whether a staged rating 
under Fenderson v. West, 12 Vet. App. 119 (1999), is 
appropriate for any one of the appellant's service-connected 
disabilities (right shoulder, left knee bilateral hearing 
loss and tinnitus); however, the Board finds that the 
appellant's symptomatology for each one of these disabilities 
has been stable throughout the appeal period.  As such, 
staged ratings for any one of the disabilities is not proper. 

In reaching its conclusions as to the appellant's increased 
initial rating claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against each 
increased initial rating claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial evaluation in excess of 10 percent for the right 
shoulder disability is denied.

An initial evaluation in excess of 10 percent is denied for 
left knee osteoarthritis disability with pain and limitation 
of flexion.

An initial evaluation in excess of 10 percent is denied for 
left knee limitation of extension disability.

An initial effective date of January 1, 2004 is assigned for 
the separate evaluation for the left knee limitation of 
extension.

An initial compensable evaluation for the bilateral hearing 
loss disability is denied.

An initial evaluation in excess of 10 percent for the 
bilateral tinnitus disability is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


